Citation Nr: 0512401	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-traumatic headaches, mixed tension and 
vascular, secondary to blunt trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1970 to June 1972 
and March 1974 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for post-traumatic 
headaches, mixed tension and vascular, secondary to blunt 
trauma, and assigned a 10 percent disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
further evidentiary development is needed.

Particularly, the veteran should be afforded a VA examination 
to assess the severity of his service-connected headaches for 
rating purposes.  Though the veteran underwent VA assessment 
in March 2002, that examination was conducted to determine 
the etiology of the veteran's headaches for the purposes of 
service connection and is inadequate for rating purposes..

Additionally, medical records from the Central Texas Veterans 
Health Care System indicate that in August 2001, the veteran 
reported that headaches occurred about three times per week, 
and were controlled with Toradol intramuscular and 
Sumatriptan subcutaneously.  In a July 2002 statement, the 
veteran asserted that his headaches usually lasted anywhere 
from one to three days, and resulted in his having to go to 
bed or being hospitalized.  

As of March 2003, the veteran reported frequent throbbing and 
burning headaches, lasting one to two days, about seven to 
eight times per month.  The examiner asserted that the 
veteran had been on several medications without benefit 
including Imitrex shots, Imitrex pills, Topamax, verapamil, 
amitriptyline, gabapentin, and Fiorinal.  Based on the 
preceding evidence that the veteran's headaches apparently 
had ceased responding to medication, it appears that the 
veteran's headaches may have worsened during the pendency of 
his claim.  A VA examination should address the current 
severity of the veteran's service-connected disability.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a VCAA 
notification letter informing the veteran 
of the substantive standard for a claim 
for an increased rating (as opposed to a 
claim of service connection), such that 
the veteran is told of any information 
and evidence needed to substantiate and 
complete a claim for an increased rating.

2.  The veteran should be scheduled for a 
VA medical examination.  The RO should 
forward the veteran's claims file to the 
VA examiner.  After reviewing the claims 
file, the examiner should provide an 
opinion as to the current severity of the 
veteran's post-traumatic headaches, 
particularly the frequency of any 
prostrating attacks, and whether any 
prolonged attacks are productive of 
severe economic inadaptability.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  

3.  Then, after conducting any additional 
and indicated development, the RO should 
readjudicate the veteran's claim for an 
increased rating for posttraumatic 
headaches, mixed tension and vascular, 
secondary to blunt trauma.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




